           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 1 of 16


 1    SHANNON LISS-RIORDAN, SBN 310719                        GIBSON, DUNN & CRUTCHER LLP
      sliss@llrlaw.com                                        THEODORE J. BOUTROUS JR., SBN 132099
 2    ANNE KRAMER, SBN 315131                                   tboutrous@gibsondunn.com
      akramer@llrlaw.com                                      THEANE D. EVANGELIS, SBN 243570
 3    LICHTEN & LISS-RIORDAN, P.C.                              tevangelis@gibsondunn.com
      729 BOYLSTON STREET, SUITE 2000                         BLAINE H. EVANSON, SBN 254338
 4    BOSTON, MA 02116                                          bevanson@gibsondunn.com
      Telephone:     (617) 994-5800                           HEATHER L. RICHARDSON, SBN 246517
 5    Facsimile:    (617) 994-5801                              hrichardson@gibsondunn.com
                                                              333 South Grand Avenue
 6    Attorneys for Plaintiffs Thomas Colopy,                 Los Angeles, CA 90071-3197
      Christopher James, and Spencer Verhines,                Telephone: 213.229.7000
 7    individually and on behalf of all others                Facsimile: 213.229.7520
      similarly situated
 8                                                            JOSHUA S. LIPSHUTZ, SBN 242557
                                                                jlipshutz@gibsondunn.com
 9                                                            555 Mission Street, Suite 3000
                                                              San Francisco, CA 94105-0921
10                                                            Telephone: 415.393.8200
                                                              Facsimile: 415.393.8306
11
                                                              Attorneys for Defendant
12                                                            UBER TECHNOLOGIES, INC.
13
                                      UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15

16   THOMAS COLOPY, CHRISTOPHER                               CASE NO. 3:19-cv-06462-EMC
     JAMES, and SPENCER VERHINES,                             CASE NO. 3:20-cv-01886-EMC
17   individually and on behalf of all others similarly
     situated,
18                                                            JOINT CASE MANAGEMENT
                             Plaintiffs,                      STATEMENT
19
     v.
                                                              Action Filed: September 11, 2019
20                                                            Trial Date: None Set
     UBER TECHNOLOGIES, INC.,
21
                             Defendant.                       Date:       April 22, 2020
22                                                            Time:       10:00 a.m.
     SPENCER VERHINES and CHRISTOPHER                         Place:      Courtroom 5
23   JAMES, individually and on behalf of all others          Judge:      Hon. Edward M. Chen
24   similarly situated,

25                            Plaintiffs,
     v.
26
     UBER TECHNOLOGIES, INC.,
27

28                            Defendant.

                                                          1
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
          Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 2 of 16


 1          Plaintiffs Thomas Colopy, Christopher James, and Spencer Verhines (“Plaintiffs”) and
 2   Defendant Uber Technologies, Inc. (“Defendant” or “Uber”), by and through their respective counsel
 3   of record, hereby submit this Joint Case Management Statement, pursuant to this Court’s order on
 4   April 7, 2020 (Colopy Dkt. 40), the Standing Order for All Judges of the Northern District of
 5   California, and Civil Local Rule 16-9, in advance of the Case Management Conference scheduled in
 6   these consolidated cases for April 22, 2020, at 10:00 a.m.
 7   1.     JURISDICTION AND SERVICE
 8          A.      Plaintiffs’ Statement
 9          The operative complaint in the Colopy action is the First Amended Complaint filed on
10   January 3, 2020, Dkt. 33; the operative Complaint in the Verhines action is the First Amended Class
11   Action Complaint, filed on March 24, 2020, Dkt. 27. Pursuant to this Court’s Order in Verhines,
12   Dkt. No. 46, Plaintiffs will file an amended complaint by tomorrow, April 16, 2020, consolidating the
13   above captioned matters, which will serve as the operative complaint moving forward. This Court
14   has jurisdiction to determine the matter, pursuant to the Class Action Fairness Act, 28 U.S.C. §
15   1332(d)(2), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.
16          Uber contends that, despite named Plaintiffs opting out of arbitration and having not yet
17   brought a Motion to Compel Arbitration, this case cannot proceed on a class basis because putative
18   class members may have not opted out of arbitration. This argument is incorrect, as it would be
19   premature to dismiss the class allegations at the pleading stage, before considering Plaintiffs’ Motion
20   for Class Certification. “Courts disfavor motions to strike class allegations because issues related to
21   class allegations are generally more appropriately resolved on a motion for class certification.” Moser
22   v. Health Ins. Innovations, Inc., 2018 WL 325112, at *11 (S.D. Cal. Jan. 5, 2018) (holding
23   “Defendant’s motion to strike class allegations is premature” and “more appropriately considered at
24   the class certification proceedings.”); see also In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505 F.
25   Supp. 2d 609, 615 (N.D. Cal. 2007).
26          Besides, the claims for injunctive relief that Plaintiffs seek cannot be thwarted through
27   arbitration, as Plaintiffs seek public injunctive relief, pursuant to McGill v. Citibank, N.A. 2 Cal.5th
28   945 (2017). While the Court disagreed with this argument with respect to Plaintiffs’ Labor Code
                                                         2
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 3 of 16


 1   claims contained in the original Colopy complaint, the Court has not yet addressed this question with
 2   respect to claims for sick pay. See generally Verhines, Dkts. 17 and Dkt. 40 (Plaintiffs’ Emergency
 3   Motion and Reply in Support Thereof). Second, Uber cannot enforce its arbitration agreement
 4   against putative class members in this case because the drivers fall within the Section 1 transportation
 5   worker exemption of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1. See Cunningham v. Lyft,
 6   Inc., 2020 WL 1503220 (D. Mass. March 27, 2020), appeal pending No. 20-1379 (1st Cir.); but see
 7   Rogers v. Lyft, 2020 WL 1684151 (N.D. Cal. Apr. 7, 2020) (rejecting transportation worker
 8   exemption argument), appeal filed (9th Cir.) (not yet docketed).
 9          B.      Defendant’s Statement
10          Uber has been served with the complaint and does not contest that this Court has jurisdiction
11   over the named Plaintiffs because those Plaintiffs have not entered into individual arbitration
12   agreements with Uber. However, these actions may not proceed on a class basis because, among
13   other reasons, the vast majority of individuals using the Uber App as drivers have—contrary to the
14   named Plaintiffs—entered into arbitration agreements with Uber and therefore this Court lacks
15   jurisdiction over their claims. See O’Connor v. Uber Techs., Inc., 904 F.3d 1087, 1090 (9th Cir.
16   2018); Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1216 (9th Cir. 2016). Plaintiffs lacks standing
17   to challenge the arbitration agreements that bind absent putative class members because they opted
18   out of arbitration. See Order Granting Defs.’ Mot. for an Order Denying Class Certification at 9, Tan
19   v. Grubhub Inc., No. 3:15-cv-05128-JSC (N.D. Cal. July 19, 2016), Dkt. 65; Meyer v. T-Mobile USA
20   Inc., 836 F. Supp. 2d 994, 1003 (N.D. Cal. 2011). Plaintiffs nonetheless attempt to challenge those
21   arbitration agreements by invoking Section 1 of the Federal Arbitration Act (“FAA”), which exempts
22   “contracts of employment of seamen, railroad employees, or any other class of workers engaged in
23   foreign or interstate commerce.” 9 U.S.C. § 1. But Section 1’s narrow exemption for interstate
24   transportation workers does not apply to drivers like Plaintiffs who use Uber’s lead generation
25   services to transport passengers rather than goods, and who do so within a single local community,
26   rarely, if ever, crossing state lines. Indeed, numerous courts in this district have declined to apply the
27   Section 1 exemption to drivers like Plaintiffs. See Rogers v. Lyft, Inc., -- F. Supp. 3d --, 2020 WL
28   1684151, at *5–7 (N.D. Cal. Apr. 7, 2020); Magana v. DoorDash, Inc., 43 F. Supp. 3d 891, 900
                                                         3
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 4 of 16


 1   (N.D. Cal. 2018); see also Levin v. Caviar, Inc., 146 F. Supp. 3d 1146, 1152 (N.D. Cal. 2015).
 2   Therefore, it is Uber’s position that this Court lacks jurisdiction over the claims of a large portion of
 3   the putative class Plaintiffs seek to represent.
 4           Nor are Plaintiffs entitled to a “public injunction,” which this Court (and many others) have
 5   held is unavailable under the claims asserted here. See Colopy, 2019 WL 6841218, at *2–3
 6   (collecting cases); Revitch v. Uber Techs., Inc., 2018 WL 6340755, at *5–6 (C.D. Cal. Sept. 5, 2018);
 7   Magana, 343 F. Supp. 3d at 901 (same); Clifford v. Quest Software Inc., 38 Cal. App. 5th 745, 743
 8   (2019). Plaintiffs seek private relief primarily for their own benefit—not that of the public. Colopy,
 9   2019 WL 6841218, at *2–3. McGill v. Citibank, 2 Cal. 5th 945, 955 (2017) (“private injunctive
10   relief … primarily resolves a private dispute between the parties” and “rectifies individual wrongs”
11   while “public injunctive relief … by and large benefits the general public … and … benefit[s] the
12   plaintiff, if at all, only incidentally”) (internal quotation marks and citations omitted).
13
             Uber does not intend to raise other issues regarding personal or subject matter jurisdiction or
14
     venue at this time, but reserves the right to do so at a later date.
15
     2.      FACTS
16
             A.      Plaintiffs’ Statement
17
             Uber is a transportation company based in California, which operates extensively throughout
18
     the State of California. Plaintiffs do not repeat assertions regarding Uber’s business (in addition to
19
     those set forth in the complaints), see Colopy, Dkts. 2, 21; Verhines, Dkts. 17, 40, but instead briefly
20
     state basic facts pertaining to Plaintiffs below.
21
             Plaintiff Thomas Colopy is an adult resident of San Francisco, California, where he has driven
22
     for Uber since 2012, Colopy, Dkt. 1 ¶ 5; Plaintiff Spencer Verhines is an adult resident of Foothill
23
     Ranch, California, where he has worked for Uber since 2014, Verhines, Dkt. 27 ¶ 7; Plaintiff
24
     Christopher James is an adult resident of Stockton, California, where he has worked for Uber since
25
     approximately November 2015, id. ¶ 8. Uber has misclassified Plaintiffs and other California Uber
26
     drivers as independent contractors when they are in actuality employees pursuant to Dynamex
27
     Operations W., Inc. v. Superior Court 4 Cal. 5th 903 (2018), and Cal. Lab. Code §2750.3 (“A.B. 5”),
28
                                                          4
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 5 of 16


 1   and have therefore suffered California Labor Code violations, including failure to receive expense
 2   reimbursement, minimum wage, overtime, and paid sick leave.
 3
             B.      Defendant’s Statement
 4
             Uber develops and licenses a mobile software application (the “Uber App”) that permits riders
 5
     to arrange trips with nearby local ride-share drivers. Individuals who choose to use the Uber App as
 6
     drivers may use it as much or as little as they want, and accept as many or as few ride requests as they
 7
     want, whenever they want and wherever they want–they may also use multiple other apps providing
 8
     similar services without any objection, limitation, or encumbrance by Uber. For these and other
 9
     reasons, Uber contends that drivers are not employees. In the interest of brevity, Uber does not re-
10
     assert additional facts relating to its position here.
11
             Uber does not provide transportation services and denies that it controls aspects of the work
12
     performed by workers using the Uber App to connect with customers.
13
             Because drivers who use the Uber App are not employees, Uber did not violate California
14
     employment law. Uber therefore did not fail to pay minimum wage, overtime premiums, paid sick
15
     leave, and business expense reimbursements nor did it fail to provide accurate itemized wage
16
     statements to Plaintiffs and other similarly situated individuals.
17
     3.      LEGAL ISSUES
18
             The parties disagree on the scope and framing of the legal issues before this Court.
19
             A.      Plaintiffs’ Statement
20
             The primary legal issue is whether Plaintiffs and putative class members have been
21
     misclassified as independent contractors under California law and, if so, what remedies they are
22
     entitled to. The Court will need to consider whether Plaintiffs’ claims may appropriately be
23
     adjudicated on a class basis, including the propriety of class certification in light of Uber’s argument
24
     that putative class members have entered into enforceable arbitration agreements. This list is not
25
     exhaustive.
26

27

28
                                                              5
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 6 of 16


 1           B.      Defendants’ Statement
 2           The primary legal issues are (1) whether Plaintiffs’ claims may appropriately be adjudicated
 3   on a classwide basis pursuant to Rule 23 of the Federal Rules of Civil Procedure (“FRCP”) and due
 4   process; (2) whether Plaintiffs are employees of Uber under California law; and (3) whether Plaintiffs
 5   are entitled to recover for their alleged claims for purported unpaid business expenses, minimum
 6   wage, overtime, unlawful and unfair business practices, and failure to provide itemized pay
 7   statements. This list is not exhaustive.
 8   4.      MOTIONS
 9           No motions are currently pending in the Colopy action.
10           There is one motion pending in the Verhines case: Plaintiffs’ Emergency Motion for
11   Preliminary Injunction, filed on March 19, 2020 (Verhines Dkt. 17). The parties have reached a
12   resolution of the emergency motion, and so it is expected that Plaintiffs’ motion will be withdrawn
13   before the case management conference.
14           A.      Plaintiffs’ Statement
15           Plaintiffs intend to file for summary judgment on their misclassification and Labor Code
16   claims, as well as for class certification.
17           B.      Defendant’s Statement
18           Uber anticipates filing a motion for summary judgment and will oppose any motion for
19   summary judgment or class certification filed by Plaintiffs. Defendants note that misclassification is
20   only one element of Plaintiffs’ claims, and any class certification motion must therefore take into
21   account additional elements and defenses to Plaintiffs’ Labor Code claims.
22   5.      AMENDMENT OF PLEADINGS
23           A.      Plaintiffs’ Statement
24           Plaintiffs filed a First Amended Complaint in the Colopy action, Dkt. 33; Plaintiffs filed a
25   First Amended Complaint in the Verhines action as well, Dkt. 27. Pursuant to this Court’s order,
26   Plaintiffs will file an amended complaint to consolidate the Colopy and Verhines matter by
27   tomorrow, April 16, 2020. Plaintiffs may seek further amendment as warranted.
28
                                                        6
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 7 of 16


 1          B.      Defendant’s Statement
 2           During the April 1, 2020 hearing on Plaintiffs’ Emergency Motion for Preliminary
 3   Injunction, this Court ordered the Verhines and Colopy actions consolidated and ordered Plaintiffs to
 4   file a Consolidated Complaint by April 16, 2020. See Verhines Dkt. 51, Hearing Transcript at 71:20–
 5   23. Following the filing of that Consolidated Complaint, no further amendments should be allowed.
 6   6.     EVIDENCE PRESERVATION
 7          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
 8   Information (“ESI Guidelines”) and have complied with their evidence preservation obligations.
 9   7.     DISCLOSURES
10          The parties have yet to exchange their initial disclosures. Pursuant to FRCP 26(a)(1)(C), the
11   parties have agreed to stipulate to a date for doing so.
12   8.     DISCOVERY
13          The parties agree to submit a proposed schedule for discovery.
14          A.      Plaintiffs’ Statement
15          Plaintiffs believe that liability for misclassification, as well as class certification, can be
16   determined with minimal, if any, discovery. Discovery will be needed primarily to determine
17   damages.
18          B.      Defendant’s Statement
19          Plaintiffs have brought claims on behalf of a purported class for failure to reimburse business
20   expenses; minimum wage; unlawful and/or unfair business practices; overtime; and failure to provide
21   proper itemized pay statements. Each of these claims has, as a predicate, alleged misclassification;
22   however, each claim contains numerous additional elements and defenses. Because Plaintiffs have
23   brought these claims on behalf of a purported class, Uber will need to obtain discovery related to
24   class certification so that the Court can determine whether these claims and Uber’s defenses can be
25   adjudicated on a classwide basis. At a minimum, this discovery will entail the following:
26          •    Written discovery from and depositions of each of the three named Plaintiffs and the four
                 currently known driver declarants, which will be relevant to determining whether the
27               named Plaintiffs are adequate representatives of the class and meet the typicality
                 requirements under FRCP 23.
28
                                                          7
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 8 of 16


 1          •   Data regarding use of the Uber App and other similar apps by Plaintiffs and putative
                absent class members. This will be relevant to the commonality, adequacy, typicality, and
 2              other requirements under FRCP 23 and to whether Plaintiffs’ claims and Uber’s defenses
                are capable of adjudication on a classwide basis.
 3          •   Third-party discovery and data from other “gig economy” platforms and services that
                Plaintiffs and putative class members may have used concurrently with the Uber App.
 4              This is relevant to evaluating whether and how many of the Plaintiffs and putative class
                members “multi-app”—an inquiry that goes to the threshold question of whether drivers
 5              are employees and to the claims and defenses asserted. The scope of variation on this
                point will also be relevant to determining whether Plaintiffs have met the requirements
 6              under FRCP 23.
            •   Expert reports and declarations and other evidence from putative class members, which
 7              will also be relevant to determining whether Plaintiffs have met the requirements of FRCP
                23. In particular, these reports and declarations will be useful in evaluating whether the
 8              threshold question of employment status is capable of resolution on a classwide basis and
                whether the elements of Plaintiffs’ claims and Uber’s defenses are capable of adjudication
 9              on a classwide basis.
10          Although Uber intends to seek and obtain this necessary discovery as expeditiously as

11   possible, it faces significant challenges in doing so over the next six months (at minimum) in light of

12   the current health crisis and shelter-in-place environment due to the COVID-19 pandemic. Formerly

13   routine interviews, meetings, and depositions that customarily occur in person likely will now need to

14   be conducted remotely, using phone and web-based video tools, which are not always accessible or to

15   all participants, and are oftentimes less efficient, cumbersome, and unreliable. Further, Uber’s

16   employees—data scientists, software developers, and engineers—who are responsible for the Uber

17   App and gathering and managing internal data and documents referenced above are now operating

18   remotely, if at all, and with impacted schedules and limited capacity. The same is almost certainly

19   true for other “gig economy” platforms and services to which Uber intends to direct third-party

20   discovery requests. Additionally, while the parties will endeavor to resolve any discovery disputes

21   before seeking resolution from the Court, it is possible in any litigation that certain contentious

22   discovery issues may need to be brought before and resolved by the Court, which is also significantly

23   resource-constrained during this health crisis. Thus, it is reasonable to expect the discovery process

24   to take some time. Uber respectfully submits it will need at least 6-9 months to conduct the discovery

25   it needs to oppose class certification. In light of the parties’ resolution regarding Plaintiffs’

26   preliminary injunction motion in the Verhines case, as addressed in paragraph 12 below, there is no

27   urgency in this case that would require expediting this schedule.

28
                                                          8
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
          Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 9 of 16


 1   9.     CLASS ACTIONS
 2          A.      Plaintiffs’ Statement
 3          Plaintiffs believe that class certification is eminently appropriate in this matter. Courts have
 4   regularly recognized the propriety of certifying a class when the issue is whether workers in the same
 5   job have been misclassified as independent contractors. This Court previously certified a class
 6   raising this issue in O’Connor v. Uber Technologies, Inc., No. 13-cv-03826-EMC, which was
 7   reversed only due to the Ninth Circuit’s disagreement with the Court’s rationale for holding Uber’s
 8   arbitration agreement to be unenforceable. 904 F.3d 1087 (9th Cir. 2018). And in Massachusetts,
 9   courts have regularly certified cases as class actions where workers challenge their misclassification
10   under the “ABC” test (which has now been adopted as the pertinent test in California). See, e.g.,
11   Ouadani v. Dynamex Operations East, LLC, 405 F. Supp. 3d 149 (D. Mass. 2019); Sandoval v. MJ.F.
12   Bowery Corp., 2011 WL 5517330 (Mass. Sup. Ct. July 22, 2011); De Giovanni v. Jani-King Int’l,
13   Inc., 262 F.R.D. 71 (D. Mass. 2009).
14          For the reasons described above, Part I.A, Plaintiffs contend that this action should proceed as
15   a class action in court and that any arguments made by Uber regarding arbitrability must be
16   considered after a class is certified, at which time Uber may move to compel arbitration for absent
17   class members. See In re Evanston Nw. Corp. Antitrust Litig., 2013 WL 6490152, *5 (N.D. Ill. Dec.
18   10, 2013); Davis v. Four Seasons Hotel Ltd., 2011 WL 4590393, *4 (D. Haw. Sept. 30, 2011) (“The
19   possibility that Four Seasons may be able to compel unnamed members of the putative class to
20   arbitrate in the future does not preclude class certification”); Sealy v. Keiser Sch., Inc., 2011 WL
21   7641238, *3-4 (S.D. Fla. Nov. 8, 2011).
22          B.      Defendant’s Statement
23          Class certification is not appropriate in these consolidated cases. Uber denies that Plaintiffs
24   may maintain either action as a class action under FRCP 23. See O’Connor v. Uber Techs., Inc., 904
25   F.3d 1087, 1090 (9th Cir. 2018). Uber reserves all rights to make arguments in opposition of class
26   certification at a later date. In particular, there is overwhelming authority, including from the Ninth
27   Circuit, enforcing arbitration agreements with class waivers identical to the ones at issue here. See,
28   e.g., O’Connor v. Uber Techs., Inc., 904 F.3d 1087, 1090 (9th Cir. 2018); Mohamed v. Uber Techs.,
                                                        9
                                    JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:19-CV-06462-EMC
                                         CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 10 of 16


 1   Inc., 848 F.3d 1201, 1216 (9th Cir. 2016); see also Zawada v. Uber Techs., Inc., No. 16-CV-11334,
 2   2016 WL 7439198, at *4–5 (E.D. Mich. Dec. 27, 2016) (listing cases), aff’d, 727 F. App’x 839 (6th
 3   Cir. 2018); Micheletti v. Uber Techs., Inc., 213 F. Supp. 3d 839, 845–46 (W.D. Tex. 2016); Meyer v.
 4   Uber Techs., Inc., 868 F.3d 66, 79 (2d Cir. 2017); Kai Peng v. Uber Techs., Inc., 237 F. Supp. 3d 36,
 5   53–54 (E.D.N.Y. 2017); Suarez v. Uber Techs., Inc., 688 F. App’x 777, 778 (11th Cir. 2017). Uber
 6   denies Plaintiffs’ allegation that “Uber drivers are exempt from the FAA,” see Rogers v. Lyft, Inc.,
 7   2020 WL 1684151, at *6 (N.D. Cal. Apr. 7, 2020) (holding drivers who use Lyft’s platform do not
 8   fall within the FAA’s Section 1 Exemption)), disputes Plaintiffs’ standing to raise this argument, and
 9   reserves all rights to address this allegation and all of Plaintiffs’ other allegations at a later time.
10            Moreover, despite Plaintiffs’ assertion to the contrary, class certification under the “ABC” test
11   is by no means a foregone conclusion. In fact, courts in Massachusetts have regularly denied class
12   certification in cases asserting misclassifications under the Massachusetts “ABC” test. See, e.g.,
13   Schwann v. FedEx Ground Package System, Inc., 2013 WL 1292432, at *3 (D. Mass. Apr. 1, 2013);
14   Magalhaes v. Lowe’s Home Centers, Inc., No. 13-10666, 2014 WL 907675, at *4 (D. Mass. Mar. 10,
15   2014).
16   10.      RELATED CASES
17            The Court has related these cases to O’Connor v. Uber Technologies, Inc., Case No. 13-cv-
18   03826-EMC (N.D. Cal.), and Capriole v. Uber Technologies, Inc., Case No. 20-cv-02211-EMC
19   (N.D. Cal.). The parties are also aware of the following related case pending in this District: Yucesoy
20   v. Uber Technologies, Inc., Case No. 15-cv-00262-EMC (N.D. Cal.).
21   11.      RELIEF
22            A.     Plaintiffs’ Statement
23            Plaintiffs seek relief as set forth in the Colopy Complaint, Dkt. 1, and Verhines First
24   Amended Class Action Complaint, Dkts. 27.
25            B.     Defendant’s Statement
26            Uber denies that Plaintiffs are entitled to recover any damages or relief whatsoever.
27   Specifically, Uber denies that Plaintiffs may seek a “public injunction” (or any other form of
28   preliminary injunction (see Verhines Dkts. 36, 39)) or maintain these actions as class actions.
                                                          10
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 11 of 16


 1   Moreover, the Verhines preliminary injunction will be withdrawn before this case management
 2   conference.
 3   12.     SETTLEMENT AND ADR
 4           The parties have not engaged in mediation or settlement discussions in the Colopy action. In
 5   the Verhines action, this Court ordered the parties to conduct settlement discussions before Chief
 6   Magistrate Judge Joseph Spero on April 1, 2020, regarding the “very specific question about access
 7   of drivers to [California Labor Code] Section 246 benefits or type benefits during … the current
 8   [pandemic] crisis.” Verhines Dkt. 46; Verhines Dkt. 51, Hearing Transcript at 72:5–9. Since then,
 9   the parties have participated in seven separate mediation sessions with Judge Spero and have an
10   eighth session scheduled on April 16, 2020 at 1:00 p.m. See Verhines Dkts. 56–63. The parties have
11   reached a partial resolution that resulted in Plaintiffs’ agreement to withdraw their pending
12   Emergency Motion for a Preliminary Injunction (Verhines Dkt. 17).
13   13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
14           The parties do not consent to a magistrate judge for all purposes.
15   14.     OTHER REFERENCES
16           No other references are requested or appropriate at this time.
17   15.     NARROWING OF ISSUES
18           The parties do not believe any issues can be narrowed by agreement at this time.
19   16.     EXPEDITED TRIAL PROCEDURE
20           A.      Plaintiffs’ Statement
21           Plaintiffs believe that this case can and should proceed on an expedited basis. Uber has
22   succeeded in dragging out for nearly 7 years the last case by drivers in California challenging their
23   misclassification as independent contractors, O’Connor v. Uber Technologies, C.A. No. C-13-3826
24   (N.D. Cal.). Uber has blatantly violated California law since the issuance of Dyanmex and its
25   subsequent codification through AB 5, and it should not be permitted to continue delaying
26   adjudication of this critical issue.
27

28
                                                       11
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 12 of 16


 1          B.      Defendant’s Statement
 2          Uber may file a motion for summary judgment before trial. And Uber asserts that any motion
 3   for summary judgment by Plaintiffs before class certification would violate the one-way intervention
 4   rule. See Villa v. S.F. Forty-Niners, Ltd., 104 F. Supp. 3d 1017, 1020–21 (N.D. Cal. 2016) (holding
 5   plaintiff’s motion for partial summary judgment before class certification was “procedurally
 6   improper” under the one-way intervention rule). Uber contends that no class can be certified in this
 7   case, which would preclude a dispositive motion or trial on behalf of a class.
 8          Uber takes issue with Plaintiffs’ assertion that it delayed proceedings in O’Connor v. Uber
 9   Technologies, Inc., No. 13-3826-EMC (N.D. Cal.). Any “delay” in this action was the result of the
10   numerous appeals that resulted from plaintiffs in that matter ignoring binding arbitration agreements,
11   which they are attempting to do once again. See O’Connor v. Uber Techs., Inc., 904 F.3d 1087 (9th
12   Cir. 2018) (consolidating 11 appeals relating to arbitrability of plaintiffs’ claims and ruling in Uber’s
13   favor). Further, O’Connor ended in a settlement, and Plaintiffs’ counsel herself touted early
14   settlement proposals as a “fair, reasonable, and adequate resolution of the claims brought in this
15   case.” O’Connor, No. 13-3826-EMC, Dkt. 519, Declaration of Shannon Liss-Riordan In Support Of
16   Plaintiffs’ Motion For Preliminary Approval Of Class Action Settlement (April 21, 2016).
17   17.    SCHEDULING
18          A.      Plaintiffs’ Statement
19          Plaintiffs have not demanded a jury trial. Plaintiffs believe that independent contractor
20   misclassification is a legal issue that can be decided by the Court on summary judgment and that a
21   trial will only be necessary for calculation of damages.
22          As stated above, Plaintiffs believe this case should proceed on an expedited schedule, see Part
23   I.16.A, and legal issues as to liability and class certification require minimal discovery, see Part I.8.A,
24   and therefore oppose the proposed timeline set forth by Uber below. As this Court stated at the
25   hearing held on April 1, 2020, Defendants do not need discovery beyond deposition of named
26   Plainitffs in order to brief and resolve the question of class certification. Tr. Hr’ing Apr. 1, 2020, at
27   67-68. Uber’s proposed schedule suggests that Plaintiffs’ deadline for class certification would be
28   nearly nine months from now; Plaintiffs do not believe this amount of time is necessary, nor do
                                                         12
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
          Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 13 of 16


 1   Plaintiffs believe this timeline to be in accordance with the expedited briefing the Court suggested at
 2   the April 1, 2020, hearing. Plaintiffs are prepared to file their next motion imminently and are
 3   prepared to discuss timing at the Case Management Conference next week.
 4           B.       Defendant’s Statement
 5           The parties have recently entered into a settlement resolving the preliminary injunction
 6   motion Plaintiffs filed in the Verhines case. As a result of that settlement, Plaintiffs are expected to
 7   withdraw their motion for a preliminary injunction seeking emergency relief before this Court. There
 8   is therefore no longer any urgency that justifies proceeding through class certification without
 9   providing Defendants adequate opportunity to conduct class certification-related discovery in order to
10   present every available defense and to develop a fulsome record and briefing on the class certification
11   issues. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 367 (2011) (court must engage in
12   “rigorous analysis” at class certification; “Rule 23 does not set forth a mere pleading standard,” and
13   “[a] party seeking class certification must affirmatively demonstrate his compliance with the Rule—
14   that is, he must be prepared to prove that there are in fact sufficiently numerous parties, common
15   questions of law or fact, etc.” (emphasis in original)); Lindsey v. Normet, 405 U.S. 56, 66 (1972)
16   (“Due process requires that there be an opportunity to present every available defense.”); Sacred
17   Heart Health Sys., Inc. v. Humana Military Healthcare Srvs., Inc., 601 F.3d 1159, 1169 (11th Cir.
18   2010) (“A district court must conduct a rigorous analysis of the rule 23 prerequisites before certifying
19   a class.”). Thus, in light of this lack of urgency and the current difficulties in obtaining class
20   certification discovery outlined in Section 8.B. above, Uber proposes the following schedule
21   regarding class certification, which is the earliest it anticipates being able to litigate class certification
22   in light of the constraints discussed above:
23                •   Class Certification Fact Discovery Cut-Off: December 4, 2020
24                •   Plaintiffs’ Deadline to File Motion for Class Certification and Supporting
25                    Evidence/Expert Reports: January 4, 2021
26                •   Uber’s Deadline to File Opposition to Motion for Class Certification and Supporting
27                    Evidence/Expert Reports: March 1, 2021
28
                                                          13
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 14 of 16


 1               •   Plaintiffs’ Deadline to File Reply in Support of Motion for Class Certification:
 2                   March 29, 2021
 3   18.    TRIAL
 4          A.       Plaintiffs’ Statement
 5          Plaintiffs have not demanded a jury trial. Plaintiffs believe that independent contractor
 6   misclassification is a legal issue that can be decided by the Court on summary judgment and that a
 7   trial will only be necessary for calculation of damages.
 8          B.       Defendant’s Statement
 9          Uber submits that the Court should not set a trial date at this time, and must first resolve
10   several threshold issues, including whether this action may proceed as a class action. In response to
11   Plaintiffs’ argument regarding summary judgment, Uber states that Plaintiffs’ proposed procedure
12   violates the one-way intervention rule.
13   19.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
14          A.       Plaintiffs’ Statement
15          Plaintiffs are not corporate entities and therefore have not filed Corporate Disclosure
16   statement; pursuant to Civil L.R. 3-15, Plaintiffs certify that the there are no other persons,
17   associations of persons, firms, partnerships, corporations (including parent corporations) or other
18   entities (outside of other putative class members) that (i) have a financial interest in the subject matter
19   in controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject
20   matter or in a party that could be substantially affected by the outcome of the proceeding.
21          B.       Defendant’s Statement
22           Uber filed its Certification of Interested Entities or Persons and Corporate Disclosure
23   Statement in the Colopy action in its initial appearance on October 18, 2019. Colopy Dkt. 10. Uber
24   filed its Certificate of Interested Entities or Persons and Corporate Disclosure Statement in the
25   Verhines action with its Notice of Removal on March 17, 2020. Verhines Dkt. 3.
26          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Uber hereby states that Uber is a
27   publicly held corporation and not a subsidiary of any entity. SB Cayman 2 Ltd., a private company,
28
                                                         14
                                      JOINT CASE MANAGEMENT STATEMENT
                                           CASE NO. 3:19-CV-06462-EMC
                                           CASE NO. 3:20-CV-01886-EMC
           Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 15 of 16


 1   owns more than ten percent of Uber’s outstanding stock. SB Cayman 2 Ltd. is an affiliate of
 2   Softbank Group Corp., a publicly traded corporation.
 3          Pursuant to Civil L.R. 3-15, Uber certifies that the following listed persons, associations of
 4   persons, firms, partnerships, corporations (including parent corporations) or other entities (i) have a
 5   financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a
 6   non-financial interest in that subject matter or in a party that could be substantially affected by the
 7   outcome of the proceeding: SB Cayman 2 Ltd., Softbank Group Corp.
 8   20.    PROFESSIONAL CONDUCT
 9          The parties submit that their attorneys of record have reviewed the Guidelines for Professional
10   Conduct for the Northern District of California.
11

12

13   Dated: April 15, 2020                          LICHTEN & LISS-RIORDAN, P.C.
14

15                                                  By:          /s/ Shannon Liss-Riordan
                                                                    Shannon Liss-Riordan
16                                                                  Attorneys for Plaintiffs
17

18   Dated: April 15, 2020                          GIBSON, DUNN & CRUTCHER LLP
19

20                                                  By:          /s/ Theane Evangelis
                                                                      Theane Evangelis
21                                                                 Attorneys for Defendant
                                                               UBER, TECHNOLOGIES, INC.
22

23

24

25

26

27

28
                                                          15
                                     JOINT CASE MANAGEMENT STATEMENT
                                          CASE NO. 3:19-CV-06462-EMC
                                          CASE NO. 3:20-CV-01886-EMC
          Case 3:19-cv-06462-EMC Document 41 Filed 04/15/20 Page 16 of 16


 1                                          ECF ATTESTATION
 2          I, Theane Evangelis, hereby attest that concurrence in the filing of this document has been
 3   obtained from the above signatories.
 4

 5   Dated: April 15, 2020                       GIBSON, DUNN & CRUTCHER LLP
 6

 7                                               By:          /s/ Theane Evangelis
                                                              Theane Evangelis
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       16
                                   JOINT CASE MANAGEMENT STATEMENT
                                        CASE NO. 3:19-CV-06462-EMC
                                        CASE NO. 3:20-CV-01886-EMC
